Robert Lewis COLLIER, Petitioner-Appellant,

                                                      v.

      Tony TURPIN, Warden, Georgia Diagnostic and Classification Center, Respondent-Appellee.

                                                No. 95-8682.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                              March 29, 1999.

Appeal from the United States District Court for the Northern District of Georgia. (No. 4:91-CV-169-RLV),
Robert L. Vining, Jr., Judge.

ON PETITION FOR REHEARING.

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

        TJOFLAT, Circuit Judge:

        We withdraw our opinion in Collier v. Turpin, 155 F.3d 1277 (11th Cir.1998) and substitute therefor

the following opinion.

        Robert Lewis Collier appeals the denial of his petition for a writ of habeas corpus. In 1978, Collier

was convicted in the Superior Court of Catoosa County, Georgia, of felony murder, aggravated assault, and

three armed robberies. Collier was sentenced to death for the murder conviction. The murder occurred as

Collier fled from the scene of three armed robberies; the victim was a deputy sheriff. Collier's petition for

habeas corpus relief presented a number of constitutional challenges to both his convictions and his death

sentence. In this appeal, however, Collier primarily challenges the district court's conclusion that his death

sentence is not constitutionally infirm. He contends that, in violation of Lockett v. Ohio, 438 U.S. 586, 98

S.Ct. 2954, 57 L.Ed.2d 973 (1978), the superior court impermissibly limited the scope of the mitigating

evidence that he was permitted to present to the jury during the sentencing phase of his trial. Alternatively,

Collier argues that, in violation of the Sixth and Fourteenth Amendments to the Constitution, his attorneys

rendered ineffective assistance of counsel in failing to present evidence of his background and character that

likely would have led the jury to impose a sentence of life imprisonment rather than of death. We conclude
that Collier's counsel were ineffective, and therefore direct the district court to issue the writ with respect to

Collier's death sentence.

                                                        I.

                                                       A.

        On April 14, 1978, Collier left his home in South Pittsburgh, Tennessee, and drove to Fort

Oglethorpe, Georgia, intending to commit a robbery. In Fort Oglethorpe, Collier parked his car beside a fast

food restaurant, placed a .32 caliber revolver in a grocery bag, and walked to a nearby floral shop. After

entering the shop, Collier drew the revolver and demanded money from the cash register as well as from the

four women present in the shop. Collier took the cash but allowed the women to keep their purses. After

telling them to get down on the floor and put their hands behind their heads, Collier exited the store, walked

to his car, placed the sack containing the money and the gun in the trunk, and began driving back toward

South Pittsburgh.

        The women in the store immediately called the police, and the Catoosa County Sheriff's Department

was notified. Sheriff's Investigator George Brown responded to the call and began driving to the floral shop.

While en route, Brown passed Collier driving in the opposite direction. Recognizing Collier's car from the

description he had received on his radio, Brown turned his car around, caught up with Collier, and activated

his blue lights. Collier immediately stopped his car and got out. Collier began walking toward Brown's car

with his wallet in his hand. Drawing his gun, Brown ordered Collier to "spread eagle" and to place his hands

on his car. At approximately the same time, Sheriff's Deputy Baxter Shavers arrived and approached Collier

and Brown with his gun drawn. Seeing Shavers with his gun drawn, Brown holstered his own weapon and

began to pat Collier down.

        Shavers then walked up to Collier and, while pointing his gun at Collier, began to look into Collier's

car. Collier grabbed the gun from Shavers, throwing Brown off of him in the process. As Brown attempted

to draw his weapon again, Collier fired two shots at him, hitting him once in the hip and knocking him to the

ground. Shavers had begun running toward his vehicle when Collier turned and fired shots at him. One shot
hit Shavers in the neck, killing him instantly. Collier got into his car and began to drive away. In the

meantime, Brown, still on the ground, had drawn his weapon and fired six harmless shots into Collier's

fleeing automobile. The shots failed to disable Collier or his vehicle.

        Collier returned to South Pittsburgh, gathered his wife and their two sons, and drove to Alabama.

The next day, however, Collier decided to return to South Pittsburgh. He was apprehended by Tennessee law

enforcement before he reached his home. Within one hour of his arrest, Collier gave a statement to a

Tennessee State Trooper that implicated him in the crimes. Collier then asked for, and received, permission

to contact an attorney who previously had represented him. After the attorney arrived, Collier was placed

in a lineup and identified as the person who had robbed the floral shop and the four customers. Following

this identification, Collier, contrary to his attorney's advice, waived his right to remain silent and gave a

complete confession.

        Collier thereafter waived his right to an extradition hearing, and the Sheriff of Catossa County,

Georgia, took him into custody. On his return to Georgia, Collier was indicted by a Catossa County grand

jury for felony murder, aggravated assault for the shooting of Brown, and three counts of armed robbery.

        The guilt phase of Collier's trial began on Monday, September 25, 1978, and concluded on Friday,

September 29, 1978, at 5:50 p.m.1 The jury found Collier guilty as charged. After the court polled the jury

and published the verdicts, the judge announced that the sentencing phase of the trial (on the murder charge)

would begin that evening, following a two-hour recess for dinner.2




   1
    Collier was represented at trial by three attorneys, Donald Bennett, Jay Bennett, and James Secord.
See infra note 9. The State was represented by District Attorney William Campbell and Assistant District
Attorney Craig Gillenn.
   2
    Neither party objected to proceeding that evening nor requested a continuance until the next day,
Saturday, or the following Monday.
        The sentencing phase began at 8:00 p.m. and concluded one hour and twenty-eight minutes later, at

9:28 p.m., when the jury retired to deliberate. The jury returned its verdict, imposing the death penalty rather

than life imprisonment, at 12:05 a.m. the next morning.3

                                                      B.

        On direct appeal, the Supreme Court of Georgia affirmed Collier's convictions and sentences for

felony murder, aggravated assault, and two of the three armed robberies; the court reversed Collier's

conviction for one of the armed robbery offenses because it had served as a lesser included offense of the

felony murder. See Collier v. State, 244 Ga. 553, 261 S.E.2d 364, 374 (1979), overruled in part by Thompson

v. State, 263 Ga. 23, 426 S.E.2d 895 (1993). Collier's petition for a writ of certiorari from the United States

Supreme Court was denied. See Collier v. Georgia, 445 U.S. 946, 100 S.Ct. 1346, 63 L.Ed.2d 781 (1980).

On May 14, 1980, Collier petitioned the United States District Court for the Northern District of Georgia for

a writ of habeas corpus setting aside his convictions and sentences under 28 U.S.C. § 2254.4 The district

court dismissed the petition on March 31, 1982, finding that Collier had failed to exhaust his state remedies

on a number of his claims for relief.

        On June 23, 1982, Collier filed a petition for a writ of habeas corpus in the Superior Court of Butts

County, Georgia.5 After an evidentiary hearing, the court denied the petition on December 22, 1982, and the

Georgia Supreme Court affirmed. See Collier v. Francis, 251 Ga. 512, 307 S.E.2d 485 (1983). On December




   3
   The jury based its verdict on the following aggravating circumstances: (1) Collier committed the
murder of Deputy Shavers while committing another capital felony; (2) the victim was a peace officer
who, at the time of the murder, was engaged in the performance of his official duties; and (3) Collier
committed the murder for the purpose of preventing his lawful arrest.

                The court subsequently implemented the jury's verdict at the sentencing hearing. In
        addition, the court imposed the following sentences: twenty years imprisonment for the
        aggravated assault conviction, and consecutive ten-year terms of imprisonment for each of the
        three armed robbery convictions.
   4
     This was the first of four habeas petitions Collier filed in that court under section 2254; the fourth
petition is the one now before us.
   5
    Collier filed his petition in that court because he was incarcerated in Butts County.
22, 1983, Collier filed his second petition for a writ of habeas corpus in the Northern District of Georgia. On

February 28, 1984, the district court dismissed the petition for failure to exhaust state remedies; we, in turn,

denied Collier's application for a certificate of probable cause to appeal.

        On October 22, 1984, Collier filed a second habeas petition in the Superior Court of Butts County.

The state moved to dismiss the petition pursuant to O.C.G.A. § 9-14-51 on the ground that the petition was

successive. The superior court granted the state's motion and dismissed the petition on July 2, 1985; the

Georgia Supreme Court thereafter denied Collier's application for a certificate of probable cause to appeal.

Collier filed his third federal habeas petition in the Northern District of Georgia on October 6, 1986.

Concluding that the petition was a mixed petition within the meaning of Rose v. Lundy, 455 U.S. 509, 102

S.Ct. 1198, 71 L.Ed.2d 379 (1982), in that it contained both exhausted and unexhausted claims, the court

dismissed it on May 13, 1987.

        In an effort to exhaust all of his claims, Collier returned to the Superior Court of Butts County, filing

a third petition for a writ of habeas corpus on September 17, 1987. Following an evidentiary hearing, the

court, on October 12, 1990, rejected the petition without ruling on the merits of its claims. The court refused

to entertain the merits of some of the claims because they were successive, and thus subject to dismissal under

O.C.G.A. § 9-14-51; it refused to entertain the others on the ground that they were barred by the doctrine of

res judicata. On March 1, 1991, the Georgia Supreme Court denied Collier's application for a certificate of

probable cause to appeal the superior court's decision.

        On August 9, 1991, Collier filed his fourth petition for a writ of habeas corpus in the Northern

District of Georgia. His petition presented eighteen claims of constitutional error. The following were among

the more significant: (1) during jury selection, the trial court, in violation of Witherspoon v. Illinois, 391 U.S.

510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968), improperly prohibited defense counsel from asking the venire

persons whether they would automatically impose the death penalty upon a finding of guilt—a so-called

"reverse-Witherspoon " claim; (2) the trial court denied Collier a trial by an impartial jury by refusing to

grant Collier a change of venue; (3) the Georgia death penalty statute, as applied, was unconstitutionally
discriminatory; (4) the trial court improperly limited the scope of evidence Collier could present at the

sentencing phase of his trial, in violation of Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973

(1978); and (5) Collier was denied the effective assistance of counsel, particularly during the sentencing

phase of his trial.

         The district court held an evidentiary hearing on Collier's petition on January 27-28, 1994. In a

comprehensive order dated February 28, 1995, the court concluded that Collier's claims lacked merit and

denied relief. On the "reverse-Witherspoon " claim, the court found that Collier's counsel attempted to

question only two venire persons about their propensity to impose the death penalty and that in only one of

those cases did the trial judge prevent counsel from inquiring; moreover, counsel did not object to the court's

ruling in either case. As for the change-of-venue issue, the district court found that comprehensive

questioning of the venire persons by the trial judge and counsel revealed no bias against Collier and that the

pretrial publicity was not "so inflammatory and prejudicial as to warrant a change of venue."

         Turning to Collier's claim that the death penalty was applied in a discriminatory manner in Georgia,

the district court ruled that the claim failed because Collier had not established that his death sentence was

the result of discrimination by the decisionmakers in his case. Finally, with regard to Collier's claims of

constitutional infirmity at the sentencing phase, the district court found that Collier had neither shown that

the trial judge improperly limited the scope of evidence that he could present in mitigation nor demonstrated

that his counsel were ineffective. The district court entered its judgment denying the writ on March 1, 1995.

Collier thereafter filed a motion to alter the judgment, which was denied on April 28, 1995. After the court

granted Collier's application for a certificate of probable cause to appeal, this appeal followed.6

                                                      II.




   6
    We have jurisdiction to entertain this appeal under 28 U.S.C. § 1291 (1994).
        Collier's brief on appeal raises essentially the same claims as those he presented to the district court.

The majority of his claims lack merit.7 We therefore reject them without comment, and limit our discussion

to the claim that the sentencing phase of Collier's trial was constitutionally deficient. The gravamen of this

claim is that the jury was not presented with the wealth of available mitigating evidence that would have

caused it to impose a sentence of life imprisonment rather than a sentence of death. Collier contends that the

jury did not receive this evidence for two reasons. First, the trial judge—in an off-the-record chambers

conference shortly before the sentencing phase of the trial began—improperly limited the mitigation evidence

defense counsel could present, in violation of Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973

(1978). Second, defense counsel failed to provide the effective assistance of counsel required by the Sixth

and Fourteenth Amendments to the Constitution. We address these two arguments in order.

                                                       A.

        The United States Supreme Court decided Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d

973 (1978), on July 3, 1978, less than three months prior to Collier's trial. In Lockett, the Court was presented

with the question of whether Ohio "violated the Eighth and Fourteenth Amendments by sentencing Sandra

Lockett to death pursuant to a statute that narrowly limit[ed] the sentencer's discretion to consider the

circumstances of the crime and the record and character of the offender as mitigating factors." Id. at 589, 98

S.Ct. at 2956-57 (footnote omitted). The Court found that the "qualitative difference between death and other

penalties calls for a greater degree of reliability when the death sentence is imposed." Id. at 604, 98 S.Ct. at

2964. The Court concluded, therefore, that "the sentencer, in all but the rarest kind of capital case, [must]

not be precluded from considering, as a mitigating factor, any aspect of a defendant's character or record and



   7
     These claims, which challenge Collier's convictions and/or his sentences, are: (1) that the trial court
improperly prohibited defense counsel from inquiring into whether the venire persons would
automatically impose the death penalty—Collier's "reverse-Witherspoon " claim; (2) that Collier's death
sentence was the result of the racial bias of the decisionmakers; and (3) that the trial court infringed on
Collier's constitutional right of confrontation by admitting testimony of witnesses who had been
hypnotized. In addition to advancing these challenges to his convictions and sentences, Collier contends
that we should vacate the district court's judgment and remand the case for further proceedings because
the district court erred in refusing to consider evidence of the racial bias of both the trial judge and his
lead defense attorney. This claim is without merit as well.
any of the circumstances of the offense that the defendant proffers as a basis for a sentence less than death."

Id. at 604, 98 S.Ct. at 2964-65 (footnote omitted). Collier claims that after the guilt phase of his trial ended

and the sentencing phase began, the court limited the mitigating evidence that he could present to the jury in

violation of Lockett.

                                                         1.

          Collier initially raised this Lockett claim on direct appeal to the Supreme Court of Georgia,

contending that the trial judge, Judge Coker—during an off-the-record conference with counsel in chambers

shortly before the sentencing phase of the trial was to begin—instructed defense counsel that the only

mitigating evidence they could introduce would be evidence of Collier's reputation in the community for truth

and veracity and evidence of specific acts tending to mitigate the homicide. As evidence of this off-the-record

conference, Collier's brief to the supreme court pointed to an on-the-record-colloquy between the Judge Coker

and Donald Bennett, Collier's lead trial counsel. This conversation took place during the sentencing phase

after Judge Coker, ruling on the State's objection, refused to allow one of Collier's mitigation witnesses to

testify that he and Collier had "mutual respect" for each other. In that colloquy, Judge Coker said:

          Well, here we go again, you see, Mr. Bennett, evidently our little talk out there, the bantering back
          and forth didn't mean very much to you, as to what you were going to do and I told you the problem
          that we get into by just doing these things, and evidently your memory has become rather short. I
          know what you told me you were going to do, and I felt it might be all right in a case like this.

(emphasis added). Later in this exchange with Bennett, the judge again referred to a prior discussion, stating,

"Well now, Mr. Bennett, I don't want to get into a hassle with you over the thing, because I thought we had

an understanding back there on the list of questions that you would submit to these witnesses." (emphasis

added).

          Despite the above references in the trial transcript, and the fact that Collier's counsel had briefed the

issue, the Supreme Court of Georgia, in its opinion disposing of Collier's appeal, limited its discussion to

whether Judge Coker improperly excluded the testimony of the witness' "mutual respect" for Collier. See

Collier v. State, 244 Ga. 553, 261 S.E.2d 364, 375-76 (1979). The supreme court held that, although evidence

that is inadmissible under the rules of evidence may be admissible as mitigation, the witness' statement about
his "mutual respect" for Collier was "not highly relevant" and "somewhat cumulative"; therefore, Judge

Coker had not abused his discretion in excluding it. Id. at 376.8

        Collier raised his Lockett claim again in his first state habeas petition to the Butts County Superior

Court. The court held an evidentiary hearing on October 14, 1982, regarding the alleged off-the-record

conversation between Judge Coker and the defense counsel. Jay Bennett, a member of Collier's defense team

and son of Collier's lead trial counsel, Donald Bennett,9 represented Collier at the evidentiary hearing and

testified in place of his father as to the events of the trial. Jay Bennett testified that, prior to the beginning

of the sentencing phase, Judge Coker summoned him, his father, and the District Attorney, William Campbell,

to the court's chambers for a conference about the evidence to be presented during the sentencing phase of

the trial.10 Bennett stated that his father informed Judge Coker that they had fourteen witnesses to present

and that they intended to have the witnesses testify about specific instances from Collier's past. According

to Bennett, they told Judge Coker that these witnesses would testify to

        [a] number of specific instances in Mr. Collier's life, rescuing an individual from drowning, his career
        in school [in South Pittsburgh], instances where we felt he had proven and that he had made positive
        contributions to the community. Facts not relating to the crime itself but facts relating to Mr.
        Collier's personality, his background. Facts relating to his diabetes and the effect of diabetes on his
        behavior, when his blood sugar level would be out of balance. And testimony showing the history
        of his living in that South Pittsburgh community.

Judge Coker refused to allow the proffered testimony, responding, as Bennett related,




   8
    The court also noted that defense counsel "did not make any offer of proof of any specific acts of
good conduct nor did he attempt to offer evidence of such acts. In fact, the one response of the witness
now in question was the only evidence excluded by the trial court during the sentencing phase of
appellant's trial." Id.
   9
     Donald Bennett, Jay Bennett, and the third member of Collier's defense team, James Secord, all
participated in the prosecution of Collier's first and second federal habeas corpus petitions and his first
state habeas corpus petition. Jay Bennett was the only member of the defense team who testified at the
October 14, 1982, evidentiary hearing.
   10
     Assistant District Attorney Gillenn attended a portion of the chambers conference to present the
State's position on the admissibility of Collier's Florida conviction for manslaughter, which the State
wished to introduce at the sentencing phase of the trial. According to Gillenn, mitigation evidence was
not a topic of discussion while he was present.
           in no uncertain terms that we could not go into any evidence relating to the individual except for
           opinion testimony as to his reputation for truth and veracity. He said this is a criminal trial. You are
           bound by the rules of evidence. You can introduce evidence relating to the crime itself but no
           specific facts, no individual opinions, nothing from the accused's background.

On cross-examination, Bennett testified that Judge Coker told defense counsel on two occasions that the

evidence they could present would be limited—first, when Judge Coker met them out on the street as he was

walking to dinner, and again in the judge's chambers shortly before the trial resumed. On the latter occasion,

the District Attorney was present.

           After testifying, Jay Bennett called William Campbell to the stand to testify as to his recollection of

the events in question. Contrary to Bennett's assertions, Campbell testified that Judge Coker told defense

counsel that he would give them wide latitude to present mitigating evidence. Campbell stated that "[t]here

was no way the Court held them to the rigid rules of evidence as to the character witness [sic], period."

Campbell testified that the judge's chambers conference with counsel prior to the sentencing phase mainly

concerned whether the State could present evidence of Collier's prior manslaughter conviction in Florida;

Judge Coker ruled against him and excluded the evidence. Judge Coker also instructed Campbell to "sit

pretty solemn and quiet" during sentencing.11 Campbell noted that whereas he proffered the evidence (the

conviction) he intended to introduce during the sentencing phase, defense counsel made no proffer of the

evidence they intended to present; in fact, they did not reveal what they intended to present until their

witnesses took the stand.

           Because of health problems, Judge Coker did not appear at the evidentiary hearing. He was able to

appear for deposition the day after the hearing,12 however; his deposition was made part of the evidentiary

hearing and considered by the court. Judge Coker's memory of the off-the-record conversations with counsel

differed substantially from Jay Bennett's. Judge Coker recalled the off-the-record chambers conference he



   11
     On direct examination, Campbell agreed that there were a number of off-the-record conferences
between the court and counsel. Most of these conferences were between the court and defense counsel,
who repeatedly asked Judge Coker to accept a plea agreement under which Collier would receive a life
sentence.
   12
        At the deposition, Donald Bennett appeared for Collier and questioned Judge Coker.
convened between the guilt and sentencing phases of the trial, and said that he probably advised counsel that

the presentation of evidence at the sentencing phase would be "governed primarily by the rules of evidence."

He was certain, however, that, after the trial resumed, he permitted defense counsel to go beyond the rules

of evidence and to introduce evidence of Collier's family life and work habits, as well as whether or not

Collier paid his bills on time. His recollection was that defense counsel proffered as mitigating evidence no

specific acts from Collier's past, and that he placed no limitation on what counsel could ask their witnesses.

Judge Coker said that he had no idea of the testimony defense counsel intended to elicit from their witnesses;

his bottom line was, "ask the question and then let me rule on it."

        Despite holding an evidentiary hearing and taking extensive testimony regarding the existence and

substance of the off-the-record conference between Judge Coker and counsel, the superior court's order

disposing of Collier's habeas petition said remarkably little about his Lockett claim. The order merely noted

that "[t]he Supreme Court has concluded that the trial court did not err in excluding certain evidence offered

in mitigation." As for the new evidence adduced at the evidentiary hearing, including Judge Coker's

deposition, the court concluded that the evidence failed to establish a Lockett violation.

        Collier appealed the court's decision to the Georgia Supreme Court. That court, noting that the

"record of the trial fails to disclose any offer of proof which was made relating to the restrictions allegedly

placed on counsel," affirmed the lower court's ruling that Collier had not carried his burden of proving that

the trial court, in an off-the-record ruling, had limited the mitigating evidence the defense could bring before

the jury. Collier v. Francis, 251 Ga. 512, 307 S.E.2d 485, 487 (1983).

        Although Collier renewed his Lockett claim in his next two federal habeas corpus petitions, the merits

of the claim were not reached in either of those actions; both petitions were dismissed on procedural grounds.

The first federal court ruling on the merits of Collier's Lockett claim therefore occurred in the district court

proceeding now under review. Based upon its examination of the record developed by the Butts County

Superior Court in October 1982, the district court found that the testimony of Collier's attorney, Jay Bennett,
the prosecuting attorneys, Campbell and Gillenn, and Judge Coker all were credible.13 Because there was a

direct conflict between the version of the off-the-record conferences offered by defense counsel and the

version recalled by Judge Coker and the prosecutors, the court found the evidence to be "equal as to what

occurred"—in essence that the evidence was in equipoise—and therefore ruled as a matter of law that Collier

had not carried his burden of establishing a Lockett violation.

         In reviewing a district court's resolution of a Lockett claim, we accept the district court's findings of

fact unless they are clearly erroneous, and we review the court's conclusions of law de novo. Respondent

contends, in his brief to this court, that the district court's conclusion that the evidence bearing on Collier's

Lockett claim was "in equipoise" is a factual determination, and thus subject to the clearly erroneous standard

of review. We believe that there is only one way in which evidence of a historical fact may be in equipoise.

When a trial court is presented with circumstantial evidence that yields equal, opposing inferences, the

evidence as to the inferential facts is in equipoise—neither inference is more likely to be true than the other.

We are not presented with that situation here. Instead, we are presented with a swearing match. One of

Collier's trial attorneys presents one version of the off-the-record conferences that took place before the

sentencing phase of the trial commenced; Judge Coker and the prosecutors present another. By finding that

the versions presented by both sides of the dispute were "credible," and that the evidence as to what transpired

at the conference was therefore in equipoise, the district court made no factual determination at all. The

evidence offered by both sides constituted direct, not circumstantial, evidence, and a fact finding required a

choice between the two contradictory versions of events. Because the district court did not make such a

choice, its determination that the evidence is "in equipoise" is entitled to no deference.14



   13
      At an evidentiary hearing held on January 27-28, 1994, the district court heard the testimony of two
of Collier's trial attorneys, Jay Bennett—who had testified in the state habeas corpus proceeding in the
Butts County Superior Court—and James Secord. The court disregarded their testimony, however,
choosing instead to rely on the cold record of the state proceeding. The district court disregarded
Bennett's and Secord's testimony because their testimony did not add to the evidence developed in the
state proceeding.
   14
     In effect, the district court fashioned the following rule to deny Collier relief on his claim: if the
court (in a bench trial) could reasonably believe the testimony offered by both sides of an issue, the court
        Ordinarily, we would remand the case to the district court and instruct it to make a credibility choice

and resolve the dispute. Because in our view only one credibility choice is reasonable given the record this

case presents, however, we forego a remand and proceed to decide both the Lockett issue and Collier's claim

that his attorney's performance failed to pass constitutional muster.

                                                        2.

         We first note that it is difficult to believe, as Jay Bennett asserted in his testimony before the Butts

County Superior Court, that Judge Coker would have prohibited Collier's attorneys from presenting any

evidence of character other than Collier's reputation in the community for truth and veracity. Collier did not

testify in either the guilt phase or the sentencing phase of the trial; thus, his reputation for truth and veracity

was entirely irrelevant.15 Such a limitation by the trial judge would not simply have violated Lockett, it would

have been absurd. Nevertheless, given the conflicting accounts provided by Jay Bennett on the one hand, and

Judge Coker, Campbell, and Gillenn on the other, we look to the transcript of the sentencing phase of the trial

for evidence that might shed light on what Judge Coker actually said to defense counsel off the record.

        Collier contends that statements made by Judge Coker on the record following the prosecutor's

objection to the testimony of his third witness, Shelly Jordan—that he had "mutual respect" for

Collier—support his claim that the judge improperly limited the mitigation evidence his attorneys could

present. The transcript reveals that Collier's counsel began the sentencing phase by asking the first two

witnesses a few brief questions about their personal history and association with Collier, and then about

Collier's reputation in the community for truth and veracity, whether the witness would believe Mr. Collier




need not decide which testimony is true—because the evidence is in equipoise—and the party with the
burden of proof loses.
   15
      The indictment in this case did not charge Collier with perjury or some other false statement offense
as to which his reputation for truth and veracity would be relevant. The only statement made by Collier
that was before the jury was his confession to the crimes of murder, aggravated assault, and armed
robbery. By presenting evidence of Collier's reputation for truth and veracity, Collier's attorneys actually
buttressed his confession that he committed those crimes.
under oath, and little else.16 The third witness called to the stand was Shelly Jordan. Donald Bennett began

the direct examination of the witness by asking foundational questions, apparently as a predicate to inquiring

about Collier's reputation. The following transpired:

MR.     BENNETT: What has been your association with Mr. Collier?

MR.     JORDAN: Well, we were always close friends, and always got along well, and had a lot of mutual
        respect for each other.

MR.     BENNETT: Do you have that respect for him now?

MR.     CAMPBELL: Your Honor, I object at this time, it's not what he thinks of him.

THE     COURT: I believe you've gone a little far afield, as to his feeling for the defendant.

MR.     CAMPBELL: It's whether he knows him in the community where he lives, and not what he thinks
        about him, but what the people in that community, it's not what he thinks, it's what the people in the
        community think.

THE     COURT: I think you should be a little more limited in your examination of the witnesses relative to
        anything in mitigation.

MR.     BENNETT: Is it Your Honor's ruling that I cannot ask him his personal opinion as to what he thinks
        of this defendant?

THE     COURT: His reputation in the community.

(emphasis added). In the ensuing conversation, which took place outside the presence of the jury but on the

record, Judge Coker acknowledged that there had been some discussion with counsel prior to the sentencing

phase about the evidence the defense could offer. In contrast to Jay Bennett's testimony (at the habeas hearing

before the Butts County Superior Court) that Judge Coker told Collier's counsel what evidence they could

present, however, Judge Coker said, "I know what you told me you were going to do, and I felt it might be

all right in a case like this." Moreover, Judge Coker's statements on the record belie Bennett's statement that

Judge Coker restricted the testimony to Collier's reputation in the community for truth and veracity and

evidence in mitigation of the crime itself. Judge Coker said:




   16
    Donald Bennett did ask the first two witnesses whether they considered Collier's character,
generally, to be "good" or "bad," in addition to the questions about his reputation for truthfulness.
        I told you that these things that [are] admissible, it's about his reputation in the community for being
        industrious, for working, or supporting his family, or things like that, I think that would be
        mitigating, but because you might have a mutual admiration for him, that is not a mitigating
        circumstance, and I am going to rule that personal thoughts of him, whether they're good friends or
        buddies, it doesn't really have any bearing on the issues, that's what I'm trying to say.

(emphasis added).

        As is apparent from this statement, Judge Coker felt that the testimony regarding the witness' "mutual

respect" for Collier was not mitigating evidence. He repeatedly inquired of Donald Bennett as to how the

evidence was mitigating, stating several times that he, personally, did not think that the evidence was relevant.

In addition, Judge Coker asked how the proffered testimony was in "mitigation or extenuation of punishment,"

not of the crime itself. Although there are indications in the sentencing phase transcript that Judge Coker felt

that he was generally bound by the rules of evidence (in fact, he admitted as much during his deposition in

the state habeas proceeding), there are ample indications that Judge Coker was willing to accept evidence that

would not be admissible under a strict application of the rules of evidence.

        Finally, we note that Donald Bennett asked Judge Coker whether he could ask other witnesses the

question he had put to Shelly Jordan without being "criticized" by the court. Judge Coker, as he testified was

his practice, responded: "I think you'll need to ask the question before I make a determination as to whether

it's in mitigation or not, whether it complies with the rules of evidence." Bennett did not ask the question

again, nor did he make a proffer of any testimony he thought Judge Coker had excluded during the

off-the-record chambers conference held before the sentencing phase commenced. This is not a surprising

result, given that Judge Coker did not limit or exclude any of the mitigation evidence, other than Shelly

Jordan's statement that he had "mutual respect" for Collier, that the defense team endeavored to bring before

the jury. If Judge Coker had limited the presentation of mitigating evidence in the way Bennett claims, he

likely would have excluded other evidence offered by the defense during the sentencing phase; that he did

not exclude other evidence during the sentencing phase suggests that no such limitations were placed on the

defense during the pre-sentencing phase conference.

                                                       3.
        We conclude that the record does not support Collier's claim that the trial court improperly limited

the scope of the evidence the defense team could offer in mitigation during the sentencing phase of the trial.

Although the record suggests that defense counsel may have been confused about the extent of the testimony

the court would allow them to elicit from their witnesses, and that the court may have had a more narrow view

than Lockett embraced concerning the sort of evidence that could appropriately be admitted during the

sentencing phase of a capital case, the evidence does not support Jay Bennett's position that Judge Coker told

the defense team that all he would allow would be testimony of Collier's reputation in the community for truth

and veracity and evidence of acts mitigating the crime itself. As noted above, the only evidence Judge Coker

excluded was Shelly Jordan's statement that he had "mutual respect" for Collier—testimony which, although

largely irrelevant, arguably should have been admitted given the broad latitude accorded to capital defendants

to present mitigation evidence. Furthermore, Judge Coker's on-the-record statements as to the evidence that,

in his view, would constitute mitigating evidence seriously undermines Jay Bennett's claim that the only

evidence that could be introduced was testimony of Collier's reputation for truth and veracity and evidence

in mitigation of the crime itself. Collier's Lockett claim accordingly fails.

                                                      B.

         Collier claims, alternatively, that he was deprived of his right to the effective assistance of counsel

during the sentencing phase of his trial. First, Collier contends that his attorneys were ineffective because

their investigation in preparation for the sentencing phase was deficient; they failed to interview and present

testimony from numerous close personal friends and relatives who could have provided persuasive mitigating

evidence, and they failed to explore and present readily available expert opinion evidence regarding his

diabetes and diffuse organic brain damage. Second, Collier contends that counsels' actual presentation at the

sentencing phase of trial was ineffective in that they failed to elicit, from the witnesses who did testify,

anecdotal evidence regarding his personal history, diabetic condition, and specific circumstances bearing on

the robberies and murder that would have effectively foreclosed the death sentence. Collier contends that his

attorneys also were ineffective because they failed to object on the record to the court's perceived (by them)
limitation of mitigation evidence and failed to make an offer of proof as to what his witnesses would have

said had they been permitted to testify.17

                                                       1.

        The first time Collier alleged that his attorneys rendered ineffective assistance of counsel during the

sentencing phase was in his first state habeas petition. At that time, Collier was still being represented by his

defense team. Not surprisingly, then, the claim was not premised upon volitional ineffectiveness of trial

counsel, but rather upon the same allegations that underpinned his Lockett claim—that Judge Coker rendered

counsel ineffective when he precluded counsel in an off-the-record ruling from presenting any substantial

mitigating evidence. As it did with Collier's Lockett claim, the state habeas court concluded that Collier had

not carried his burden of proof on this ineffective assistance claim. Collier, still represented by his defense

team, see supra note 9, presented the same claim in his second federal habeas petition, but the petition was

dismissed because Collier had not exhausted his state remedies with respect to all of his claims.

        Collier parted ways with his defense team before filing his second state habeas petition, thus paving

the way for new counsel to claim that Collier's defense counsel rendered ineffective assistance in the

sentencing phase of his trial. The petition alleged that counsel were ineffective for failing to present

"mitigating evidence that would have convinced the jury that Petitioner was not 'some huge, black man,' as

the prosecuting attorney frequently referred to Petitioner, with an evil and malicious heart that deserved to

die." According to the petition, a wealth of evidence was available to demonstrate that Collier was a good




   17
     In a residual clause in his brief encompassing all of the claims that he presented to the district court
but, due to space limitation, he was unable to include in his brief, Collier incorporated several other
grounds for his ineffective assistance claim. To the extent those grounds relate to counsels' alleged
ineffectiveness during the guilt phase of the trial, we believe that the district court properly disposed of
them. Our finding that Collier has not demonstrated that his counsel were ineffective in the guilt phase
does not affect our examination of their performance in the sentencing phase. We evaluate the attorneys'
performances during each "discreet portion[ ] of a trial without regard to the attorney[s'] performance[s] at
other points during the trial." Horton v. Zant, 941 F.2d 1449, 1461 (11th Cir.1991).

                With respect to the additional examples of ineffective assistance in the sentencing phase
        that Collier presented in this "catch-all" residual clause, we need not consider them given our
        holding that counsel were ineffective in the sentencing phase.
family man, an upstanding public citizen willing to risk his own injury to help others, and that he was a

diabetic who had trouble controlling his behavior when he was not properly medicated. The state habeas

court concluded that the doctrine of res judicata precluded it from considering Collier's claim since the claim

had been raised in his first state habeas petition. The court concluded, alternatively, that Collier had waived

any claim of ineffective assistance that he had not raised in his first state habeas petition.

        In Collier's third federal habeas petition, he raised both claims of ineffective assistance: (1) that the

trial court's off-the-record-evidentiary ruling had rendered counsel ineffective; and (2) that counsel were

independently ineffective for not objecting on the record to that ruling and for failing to present efficacious

mitigating evidence. The district court dismissed the petition without prejudice because Collier had not

exhausted all of his state law claims. In his third and last state habeas petition, Collier again alleged that his

attorneys' performance was ineffective, calling the court's attention to two aspects of counsels' performance

that were deficient. The court found that both had been raised—albeit in different forms—in earlier state

petitions and disposed of, and that the earlier dispositions were res judicata.

        Returning to federal court, Collier once again raised his claim of ineffective assistance in his fourth

habeas petition—the petition under review. The respondent contends that Collier procedurally defaulted his

claim because he did not assert it until his second state habeas petition. The district court agreed with

respondent and applied the "cause and prejudice" test to determine whether Collier's failure to follow the

applicable state procedural rules precluded his claim. See Wainwright v. Sykes, 433 U.S. 72, 86-87, 97 S.Ct.

2497, 2506, 53 L.Ed.2d 594 (1977) (applying the rule from Francis v. Henderson, 425 U.S. 536, 96 S.Ct.

1708, 48 L.Ed.2d 149 (1976), which established that petitioners who raise claims in federal habeas corpus

petitions that are barred by state doctrines of procedural waiver must establish "cause" and "prejudice" for

their failure to raise the claims in state court). The court held that Collier had demonstrated sufficient cause

by the fact that he was represented on his first state habeas petition by trial counsel. See Stephens v. Kemp,

846 F.2d 642, 651 (11th Cir.1988) (holding that a habeas corpus petitioner who did not raise an ineffective

assistance claim in his first state habeas petition satisfied the cause prong of the cause and prejudice test when
counsel on the first state habeas petition was also trial counsel whose performance was allegedly

inadequate).18 The court then evaluated Collier's claim on the merits to determine whether he had established

the prejudice prong of the test as well.

        In its dispositive order of February 28, 1995, the district court ruled that Collier's counsel were not

ineffective. The court held that they had pursued a reasonable strategy in investigating and developing

mitigating evidence, and could not be faulted for failing to pursue additional anecdotal evidence of Collier's

personal history, diabetic condition, or circumstances leading up to the crimes. Additionally, the court ruled

that Collier's counsel were not unreasonable for neglecting to obtain expert opinion testimony regarding his

diabetes and the affect of abnormal blood sugar levels on Collier's ability to control his behavior as well as

expert opinion testimony concerning diffuse organic brain damage. The district court also held that if the trial

court had restricted counsels' ability to present mitigating evidence during an off-the-record conference prior

to sentencing, in contravention of Lockett, counsel were not "unreasonable in their beliefs that they had

preserved this issue for appellate review." Finally, the court stated that it was "not persuaded that even if

Collier's trial attorneys had done all that his current counsel contend should have been done the outcome of

the sentencing phase would be different."

                                                       2.

         Whether a criminal defendant has received the effective assistance of counsel is a mixed question

of law and fact and is subject to de novo review. See Bolender v. Singletary, 16 F.3d 1547, 1558 n. 12 (11th

Cir.1994). "[S]tate court findings of historical facts made in the course of evaluating an ineffectiveness claim

are subject to the presumption of correctness, and similar federal district court findings are deemed correct

... unless clearly erroneous." Id. (citing Bush v. Singletary, 988 F.2d 1082, 1089 (11th Cir.1993)) (citation

omitted). The test for whether counsel has provided the effective assistance of counsel guaranteed by the

Sixth and Fourteenth Amendments was articulated by the Supreme Court in Strickland v. Washington, 466




   18
     We note that, in his brief, respondent has not questioned the district court's treatment of Collier's
procedural default, and therefore we do not address the merits of the procedural default issue.
U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Under Strickland, a person asserting a claim of ineffective

assistance must satisfy a two prong test:

        First, the defendant must show that counsel's performance was deficient. This requires showing that
        counsel made errors so serious that counsel was not functioning as the "counsel" guaranteed the
        defendant by the Sixth Amendment. Second, the defendant must show that the deficient performance
        prejudiced the defense. This requires showing that counsel's errors were so serious as to deprive the
        defendant of a fair trial, a trial whose result is reliable.

Id. at 687, 104 S.Ct. at 2064. In a capital case, this two part test applies to claims of ineffective assistance

during the sentencing phase as well as the guilt phase of the trial, because a "capital sentencing proceeding

... is sufficiently like a trial in its adversarial format and in the existence of standards for decision ... that

counsel's role in the proceeding is comparable to counsel's role at trial—to ensure that the adversarial testing

process works to produce a just result under the standards governing decision." Id. at 686-87, 104 S.Ct. at

2064 (citations omitted).

        In subpart i, we examine Collier's claims of ineffective assistance to determine whether he has

satisfied the performance prong of the Strickland test. In subpart ii, we determine whether Collier has

demonstrated that he was actually prejudiced by the acts and omissions of his attorneys.

                                                        i.

         In order to satisfy his burden of demonstrating that his trial counsel were ineffective, Collier must

demonstrate that their "representation fell below an objective standard of reasonableness." Id. at 688, 104

S.Ct. at 2064. The performance inquiry thus seeks to determine whether, under "prevailing professional

norms," counsel's "assistance was reasonable considering all the circumstances." Id., 104 S.Ct. at 2065. In

evaluating Collier's ineffective assistance claim, we must give great deference to counsels' choice of strategy

and execution. Id. at 689, 104 S.Ct. at 2065 (discussing the danger of hindsight in such an evaluation and

noting that the defendant must overcome the presumption that, under the circumstances, the challenged action

"might be considered sound trial strategy") (quoting Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct. 158, 164,

100 L.Ed. 83 (1955)). With these principles in mind, we first examine counsels' investigation in preparation

for the sentencing phase, and then their presentation of mitigating evidence before the jury.
                                                       a.

        Collier raises two distinct claims of ineffective assistance based on his counsels' failure to investigate

more fully his personal history as well as his medical and mental condition at the time of the crimes. First,

he contends that his attorneys failed to interview close relatives and friends who could have provided an

abundance of information regarding his childhood, economic circumstances surrounding his upbringing,

social environment in his hometown, diabetic condition as well as attendant physical and emotional problems,

and specific events in his life that would have mitigated the sentence imposed by the jury. He also argues

that counsel failed to elicit significant mitigating evidence about Collier's background and character from the

witnesses that were called at sentencing. Second, Collier claims that his attorneys failed to pursue expert

opinion testimony relating to his diabetes and to "diffuse organic brain damage." According to Collier, such

testimony should have been proffered during the sentencing phase to show his reduced capacity to conform

his behavior to the law, even if such testimony could not support a legal defense to the crimes themselves.19

         With regard to Collier's claim that counsel failed to interview a number of close relatives and friends

of Collier that could have provided additional evidence to be used in the sentencing phase of his trial, the

district court found that counsels' failure to pursue those witnesses' testimony was the direct result of a

conscious tactical decision. "The question of whether a decision by counsel was a tactical one is a question

of fact." Bolender, 16 F.3d at 1558 n. 12 (citing Horton, 941 F.2d at 1462). Whether the tactic was

reasonable, however, is a question of law and is reviewed de novo. See Horton, 941 F.2d at 1462. In

assessing the reasonableness of the tactic, we consider "all the circumstances, applying a heavy measure of

deference to counsel's judgments." Strickland, 466 U.S. at 691, 104 S.Ct. at 2066.

         Jay Bennett testified that the defense team thought that if they "could bring out just exactly what the

so-called better class of the community over in Jasper and South Pittsburgh thought about [Collier], well, that




   19
     Given our holding that defense counsel were ineffective in failing to elicit more testimony regarding
Collier's upbringing and his mental and physical ailments, it is not necessary for us to determine whether
counsel were also ineffective for failing to pursue expert testimony regarding Collier's diabetic condition
or his "diffuse organic brain damage."
surely the jury would give some consideration to that." Collier's lead defense attorney, Donald Bennett, was

from the largely rural area in which the trial was held, and was familiar with the attitudes of the local

citizenry. He was well-positioned, therefore, to determine what testimony would be most well-received by

the jury. Bennett believed that the jury would be able to relate to witnesses representing the "governing part

of the city." In addition, counsel thought they were limited in the number of witnesses they could present;

the out-of-state witnesses from Collier's hometown in Tennessee had to be subpoenaed, court orders for their

appearance had to be obtained, and witness fees had to be tendered. Donald Bennett traveled to South

Pittsburgh and Jasper and interviewed quite a few potential witnesses, including Collier's wife. From those

he selected fourteen to subpoena for trial, ten of whom were called to testify. They included Collier's wife,

a lifelong friend, people from South Pittsburgh for or with whom Collier had worked and had known for

twenty years or more, the principal of Collier's high school, a member of the South Pittsburgh City

Commission, and a friend of Collier's father's who had known Collier since he was a child.

        As the district court noted, the witnesses whom counsel selected to testify possessed much of the

information about Collier's past and character that Collier now contends should have been presented to the

jury.20 Although we might think that it would have been more prudent for Collier's attorneys to investigate

other possible avenues for obtaining information about Collier's character and background, including Collier's




   20
      The witnesses whom counsel called to the stand could have testified that Collier's mother died when
he was an infant, and that while his father left him in the care of his aunt and uncle to raise, he kept
Collier's older brother, and later remarried and had three more children. They could have testified about
Collier's upbringing as a poor black child in a segregated southern town and about his gentle disposition
despite his large stature; that Collier worked from an early age to help support himself and his aunt and
uncle; that he persevered in school despite being a slow learner, becoming a football star in high school
and then seeing his career end due to an injury during his senior year; and that he moved to Seattle after a
stint in the army, and then returned to South Pittsburgh to take care of the aunt who had raised him while
she was dying of cancer. The witnesses could have testified that Collier started a family upon his return
to South Pittsburgh; that he was a devoted father and husband; that he worked hard to provide for his
family; and that, about a month before he committed the crimes in this case, he lost his job with the
Tennessee Valley Authority and was nearly out of money when he committed them. At least one witness,
in addition to Collier's wife, could have testified about Collier's heroic attempt to save the life of a
motorist trapped in a car that had veered off a bridge into a creek. Finally, several witnesses, and
especially Collier's wife, could have testified that Collier was diabetic and that he was moody and
irrational when he had either not taken his insulin or missed a meal.
relatives and close friends, "in considering claims of ineffective assistance of counsel, '[w]e address not what

is prudent or appropriate, but only what is constitutionally compelled.' " Burger v. Kemp, 483 U.S. 776, 794,

107 S.Ct. 3114, 3126, 97 L.Ed.2d 638 (1987) (quoting United States v. Cronic, 466 U.S. 648, 665 n. 38, 104

S.Ct. 2039, 2050 n. 38, 80 L.Ed.2d 657 (1984)). Considering all of the circumstances from the position of

Collier's counsel at the time of their conduct, see Strickland, 466 U.S. at 690, 104 S.Ct. at 2066, we cannot

conclude that counsel were ineffective for failing to interview additional potential witnesses in preparation

for the sentencing phase.

                                                       b.

         We next evaluate counsels' performance during the actual sentencing phase of the trial. Jay Bennett

testified that the defense team "knew from the start that the whole case was going to ride on the sentencing

phase." The team's conclusion is not surprising considering that Collier had been tied clearly to the crimes

by eyewitness accounts, had given a full confession to authorities, and seemed to be of reasonable mental

health. In fact, counsel considered having Collier plead guilty and then proceeding directly to the sentencing

phase; William Campbell testified that Collier's defense team repeatedly asked Judge Coker to accept a plea

of guilty in exchange for a life sentence. In short, Collier's attorneys intended to focus their efforts on

presenting evidence that would mitigate Collier's sentence.

        Counsels' intention of presenting a strong case in mitigation stands in stark contrast to the

presentation that actually took place. After briefly summarizing the testimony that counsel adduced from

Collier's ten mitigation witnesses, we then analyze whether counsels' performance fell below the objective

standard of reasonableness required by the Sixth Amendment. As noted supra, Collier based his claim of

ineffective assistance of counsel on two alternative theories:         (1) that his attorneys' conduct was

constitutionally deficient, or (2) that counsels' performance was rendered ineffective by Judge Coker's ruling

limiting the mitigating evidence counsel could present. The second theory, the Lockett claim, fails for the

reasons stated in subpart A, supra. As for Collier's first theory, we conclude that counsels' performance did
not comport with the standards of the profession and was not objectively reasonable under the circumstances;

hence, the performance constituted ineffective assistance of counsel.

        The sentencing phase began at 8:00 p.m. on a Friday night.21 The defense team called ten witnesses

to the stand. Despite their acknowledgment that the sentencing phase was the most important part of the trial,

their examination of the witnesses was minimal. Counsel sought to elicit very little relevant evidence about

Collier's character. In fact, with respect to a number of witnesses, counsel sought only their opinion of

Collier's reputation for truth and veracity—a matter wholly irrelevant to the issue before the jury.22

Furthermore, even when counsel departed from the truth-and-veracity line of questioning, the testimony

elicited was of a nature that could not reasonably have aided the jury in its sentence determination.

        For instance, Collier's eighth witness was his wife, Mary Collier. After establishing that Collier and

Mary had been married five years and had two children, both boys, ages three and five, the remainder of her

direct examination consisted of the following:

MR.     BENNETT: And since you have been married, has Robert supported his family?

MRS. COLLIER: Yes, he has.

MR.     BENNETT: Has he been a hard worker?

MRS. COLLIER: Yes, sir.




   21
     The District Attorney, William Campbell, testified in the habeas hearing in the Butts County
Superior Court that neither party objected to beginning the sentencing phase at that hour, although both
he and Donald Bennett were tired. They did not object because the two men struck a deal; Campbell's
assistant, Craig Gillenn, would make the State's closing argument to the jury, and Bennett's assistant,
James Secord, would present Collier's argument.
   22
     We note that Judge Coker actually prompted Donald Bennett to ask other questions of Collier's
witnesses; the judge reminded Bennett of his earlier advice—that Collier's reputation "for being
industrious, for working, or supporting his family, or things like that" would be relevant mitigating
evidence. Despite Judge Coker's prompting, and his admonition at the conclusion of the colloquy over
witness Shelly Jordan's "mutual respect" testimony, that Bennett would need to ask questions before the
court could rule on the admissibility of the testimony such questions would elicit, Bennett's direct
examination of subsequent defense witnesses failed to explore in any significant way the witnesses'
knowledge of Collier. Bennett raced through the remaining witnesses, eliciting very little in the way of
mitigating evidence from any of them, and not once making a proffer of additional evidence in response
to what he perceived to be an adverse exclusionary ruling by the court.
MR.     BENNETT: I believe that's all I need to ask her.

On cross-examination, the prosecution had Mary Collier testify that she received $70 from Collier on the day

of the crimes, money that she now knew he had stolen from the floral shop. On re-direct examination, Donald

Bennett established that she was not aware of the crimes when she accepted the money.

        Counsel elicited little more mitigation testimony of substance from the other nine witnesses called

on Collier's behalf. After the presentation of mitigating evidence ended, the court declared a brief recess.

Following the recess, counsel delivered their closing arguments, and the court charged the jury. The jury

retired to deliberate at 9:28 p.m. At 12:05 a.m. the next morning, the jury returned its verdict.

        In analyzing this claim of ineffective counsel, we note that defense counsel did elicit testimony that

Collier had a "good" reputation, that he was generally known as a hard worker who took care of his family,

and that he had a good reputation for truth and veracity. The trial transcript, however, does not support the

proposition that counsels' performance met the standard of objective reasonableness required by the Sixth

Amendment. Counsel presented no more than a hollow shell of the testimony necessary for a "particularized

consideration of relevant aspects of the character and record of [a] convicted defendant before the imposition

upon him of a sentence of death." Woodson v. North Carolina, 428 U.S. 280, 303, 96 S.Ct. 2978, 2991, 49

L.Ed.2d 944 (1976). Although counsel were aware of the Supreme Court's opinion in Lockett, and recognized

that the sentencing phase was the most important part of the trial given the overwhelming evidence of guilt,

they presented almost none of the readily available evidence of Collier's background and character that would

have led the jury to eschew the death penalty. Instead of developing an image of Collier as a human being

who was generally a good family man and a good public citizen, who had a background of poverty but who

had worked hard as a child and as an adult to support his family and close relatives, counsels' presentation

tended to give the impression that the witnesses knew little or nothing about Collier. In failing to present any

of the available evidence of Collier's upbringing, his gentle disposition, his record of helping family in times

of need, specific instances of his heroism and compassion, and evidence of his circumstances at the time of

the crimes—including his recent loss of his job, his poverty, and his diabetic condition—counsels'
performance brought into question the reliability of the jury's determination that death was the appropriate

sentence. See Woodson, 428 U.S. at 305, 96 S.Ct. at 2991 (noting the qualitative difference in the need for

reliability in a jury's determination that death is appropriate in a capital case).

        Although Collier's attorneys concede that their performance was deficient, they blame the trial judge

rather than themselves for their poor display. We find that the trial judge was not to blame for counsels'

ineffectiveness; rather, they were. In sum, counsel did not perform as objectively reasonable attorneys would

have; their performance fell below the standards of the profession and therefore their assistance at the

sentencing phase of the trial was ineffective.

                                                        ii.

         Being satisfied that Collier has demonstrated that his attorneys' performance at the sentencing phase

of the trial fell below the standard or reasonableness required by the Sixth Amendment, we must now

determine whether counsels' inadequate performance during the sentencing phase of the trial prejudiced

Collier. The Supreme Court has stated that "[t]he purpose of the Sixth Amendment guarantee of counsel is

to ensure that a defendant has the assistance necessary to justify reliance on the outcome of the proceeding."

Strickland, 466 U.S. at 691-92, 104 S.Ct. at 2067. To satisfy the prejudice prong of the analysis, therefore,

"[t]he defendant must show that there is a reasonable probability that, but for counsel's unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a probability sufficient

to undermine confidence in the outcome." Id. at 694, 104 S.Ct. at 2068.

         Collier has sufficiently demonstrated that the failure of his counsel to make an offer of proof on the

record, or effectively to present at sentencing the wealth of mitigating evidence, creates a reasonable

probability that, but for their errors, he would not have received a death sentence. "The purpose of a

sentencing hearing is to provide the jury with the information necessary for it to render an individualized

sentencing determination ... [based upon] the character and record of the individualized offender and the

circumstances of the particular offense." Dobbs v. Turpin, 142 F.3d 1383, 1386-87 (11th Cir.1998) (internal

quotations and citations omitted). The errors of Collier's counsel in the sentencing phase frustrated that
purpose; counsel presented ten separate witnesses, including Collier's wife, whose relevant testimony

consisted almost entirely of one or two word answers to inquiries as to Collier's general reputation in the

community, his reputation for truth and veracity, his reputation for hard work, and his reputation as a man

who supports his family. The testimony of Collier's trial counsel in his habeas corpus proceedings, as well

as the affidavits of persons who either were interviewed by trial counsel but not called to testify or who

testified before the jury, demonstrates that counsel were aware of numerous facts from Collier's history that

would have led the jury to forego the death penalty.

        In evaluating the probability that Collier's jury would have rejected the death penalty, we must not

forget to balance the aggravating and mitigating factors that would have been before the jury in the absence

of his counsels' errors. Strickland, 466 U.S. at 695, 104 S.Ct. at 2069. The district court held that even if

defense counsel were ineffective in every way alleged in Collier's petition, Collier would be unable to

demonstrate prejudice because:

        [t]he murder took place following an armed robbery; it involved a defendant who wrested a police
        officer's gun from him, shot one officer, and then turned and killed the officer whose gun he had
        taken; and the murder occurred in a rural community, where the murdered officer was widely
        known.

The first two factors listed by the district court generally represent the aggravating circumstances of Collier's

murder conviction: he killed a police officer while trying to prevent his arrest for the commission of another

felony. Although we do not underestimate the strength of these aggravating factors, we believe that there is

at least a reasonable probability that a jury confronted with the stark contrast between Collier's acts on the

day of the crimes and his history would not have voted for the death sentence. See Dobbs, 142 F.3d at 1390

(quoting Jackson v. Herring, 42 F.3d 1350, 1366 (11th Cir.1995), for the proposition that "[m]any death

penalty cases involve murders that are carefully planned, or accompanied by torture, rape, or kidnaping").

Had counsel presented the wealth of mitigating evidence that they gathered in preparation for the sentencing

phase of the trial, see supra note 20, we believe there is a reasonable probability that consideration of these

facts would have led the jury to a different result. See Dobbs, 142 F.3d at 1390-91 (affirming grant of the
writ in case where evidence of "unfortunate upbringing" was not investigated by counsel and not presented

during the sentencing phase of defendant's trial).

         On the other hand, the third factor listed by the district court—that the murder occurred in a rural

community where the officer was widely known—seems to suggest that the people of the community could

not adequately put aside their anger about the crime to reach a detached and informed sentencing decision

based on the aggravating and mitigating circumstances of the case. Although taking into account the

righteous anger of the jurors at the killing of a person well-known to them might have given the district court

a more accurate idea of whether a 1978 Catoosa County jury would have opted for a sentence of life

imprisonment had they heard all of the mitigating evidence, such considerations run afoul of Strickland. "The

assessment of prejudice should proceed on the assumption that the decisionmaker is reasonably,

conscientiously, and impartially applying the standards that govern the decision." Strickland, 466 U.S. at

695, 104 S.Ct. at 2068 (emphasis added). We must therefore assume that the jurors could put aside their

passions and render a sentence based upon the aggravating and mitigating circumstances of the case as

presented to them. Under such an assumption, we believe that the jury would have come to a different result.

        In conclusion, we reiterate the Supreme Court's statement in Strickland that

        the ultimate focus of inquiry must be on the fundamental fairness of the proceeding whose result is
        being challenged. In every case the court should be concerned with whether, despite the strong
        presumption of reliability, the result of the particular proceeding is unreliable because of a breakdown
        in the adversarial process that our system counts on to produce just results.

Id. at 696, 104 S.Ct. at 2069. By failing to present evidence of Collier's background that would have

mitigated his sentence, Collier's counsel precipitated a "breakdown in the adversarial process." The jury was

called upon to determine whether a man whom they did not know would live or die; they were not presented

with the particularized circumstances of his past and of his actions on the day of the crime that would have

allowed them fairly to balance the seriousness of his transgressions with the conditions of his life. Had they

been able to do so, we believe that it is at least reasonably probable that the jury would have returned a

sentence other than death.

                                                      III.
        For the foregoing reasons, we hold that Robert Lewis Collier did not receive the effective assistance

of counsel, as guaranteed by the Sixth and Fourteenth Amendments to the United States Constitution, at the

sentencing phase of his trial. We therefore AFFIRM the district court's denial of Collier's petition for a writ

of habeas corpus with respect to his convictions, REVERSE the ruling of the district court denying Collier's

petition for a writ of habeas corpus with respect to his sentence of death, and REMAND this case, with the

instruction that the district court grant the writ of habeas corpus vacating Collier's sentence of death.

        AFFIRMED in part, REVERSED in part, and REMANDED with instructions.